Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 05/08/2020. Claims 1-17 are currently pending in the application.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a plurality of sides including the first site”. It appears the claim was intended to recite “a plurality of sites including the first site”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language (configured to…) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "data acquisition unit configured to acquire…" in claims 1, 5, 7, 9-10 and 12-15, “model creation unit configured to perform…” in claims 1, 4, 13 and 16, “skill provision unit configured to provide…” in claims 1, 3 and 6, and “customization unit configured to customize…” in claim 2. This interpretation is based off of the language “unit” as consistent with MPEP §2181(I)(A).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, the published specification ([0056]) discloses “The data acquisition unit 110 and the "master" model creation unit 120 function as skill modeling devices that creates and stores a "master" model 141 to be described later in the digital "master" master DB140…Several or all of the processing units (data acquisition unit 110, “master” model creation unit 120, “master” skill provision unit 130) of the digital “master” platform 100 may be implemented by urging the processor to execute programs in which procedures of the respective units are described, or may be implemented by dedicated electronic circuits. An example of the hardware configuration of the digital “master” platform 100 is illustrated the FIG. 7”; ¶ 58:… in the digital “master” platform 100, the digital “master” program 100A stored in the external storage device 53 is loaded from the external storage device 53 to the main memory 52 and is executed by the processor 51, and each processing unit illustrated in FIG. 6 is thereby implemented.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 14, 16, 17 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 1 and 17, “the model created by the model creation unit” lacks antecedent basis.
Claim 11 recites “simultaneously giving tactile sensation to a finger or palm of the skilled worker”. The claim is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether the above noted portion of the claim is intended to be as recited, is missing some element(s), or is intended to establish at least two conditions “a and b” as required by the term “simultaneously”.
Claim 14 recites “the data acquisition unit is configured to acquire data from a digital twin”. It is unclear whether the “data from a digital twin” is intended to be same as or different from the “data on work of a skilled worker” recited in parent claim 13. As a result, the metes and bounds of claim 14 cannot be discerned.
In claim 16, “the model of the skill of the skilled worker” lacks antecedent basis.
In view of the above rejection under 35 U.S.C. 112(b), claim 14 is rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 17, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 17 recites “A method comprising:”. Independent Claim 17 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 17/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 17
Revised 2019 Guidance
A skill dissemination method executed by a computer
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
The computer is an additional element – generic computer. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L1]  acquiring data on work of a skilled worker at a first site
Acquiring data (receiving data) is insignificant extra-solution activity (i.e., data gathering).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Acquiring data is an abstract that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion) to the extent that a person could acquire/receive information via visual observation of performance of the skill, or reading written report of the performance of the skill. See 2019 Memorandum 52; see also Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017) (“We have previously held other patent claims ineligible for reciting similar abstract concepts that merely collect, classify, or otherwise filter data.”); Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1371–72 (acquiring identification data from a bankcard, granting access to a transit system if the bankcard is valid, funding a transit ride from multiple balances associated with the bankcard, and charging a different fare if the bankcard is associated with a time pass subway card involve the collection, storage, and recognition of data as an abstract idea).
[L2] modeling a skill of the skilled worker using the data acquired
Modeling a skill of the skilled worker using the data acquired is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3]  providing the skill of the skilled worker to a second site by using the model created by the modeling
Providing data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 17/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the computer and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 17/Revised 2019 Guidance Table above, recites the additional limitation of the computer which is recited at a high level of generality. The published Specification provides supporting exemplary descriptions of a generic computer components: for example ¶ 29: The digital “master” platform is, for example, a system implemented by combining the Internet of Things (IoT) technology and the Artificial Intelligence (AI) technology…; ¶ 33: the movement of the line of sight or the specific site of the worker may be detected by, for example, mounting a sensor to a worker or may be detected from images of the worker captured by a camera…;  ¶ 43:… Deep learning is the generic name of the machine learning method using the neural network…; ¶ 46:… a fully connected type (FC: Fully Connected Neural Network), a convolutional type (CNN: Convolutional Neural Network), a recurrent type (RNN: Recurrent Neural Network), a self-encoding type (AE: Auto Encoder), and the like are known as the architecture of the neural network. One of these may be applied or a combination of two or more may be applied…; ¶ 56:…The digital “master” platform 100 is a system constructed by, for example, a computer called a server or the like, and comprises processing units, i.e., a data acquisition unit 110, a “master” model creation unit 120, and a “master” skill provision unit 130 and database units, i.e., a digital “master” master DB (DataBase) 140 and a digital “master” local DB 150 as illustrated in FIG. 6. The data acquisition unit 110 and the “master” model creation unit 120 function as skill modeling devices that creates and stores a “master” model 141 to be described later in the digital “master” master DB140. The digital “master” platform 100 may be a system constructed by one computer or may be a system constructed by a plurality of computers that can collaborate, for example, through a network for, for example, load distribution or the like. In the system constructed by a plurality of computers, all components illustrated in FIG. 6 may be arranged in a plurality of computers or the configuration illustrated in FIG. 6 may be distributed over a plurality of computers. In addition, for example, computers having a large-capacity storage called file servers or the like may be incorporated in a plurality of computers and the data units (digital “master” master DB 140 and digital “master” local DB 150) of the digital “master” platform 100 may be arranged…; ¶ 57:… As illustrated in FIG. 7, the digital “master” platform 100 comprises a processor 51, a main memory 52, an external storage device 53, a communication device 54, an input device 55, a display device 56, and the like. Incidentally, as described above, the digital “master” platform 100 may be constructed by a plurality of computers (a server, a file server, and the like), and the FIG. 7, merely, schematically illustrates the hardware configuration example…; ¶ 58:… in the digital “master” platform 100, the digital “master” program 100A stored in the external storage device 53 is loaded from the external storage device 53 to the main memory 52 and is executed by the processor 51, and each processing unit illustrated in FIG. 6 is thereby implemented…; ¶ 61:…The data acquisition unit 110 may acquire the data, for example, directly from each of the production sites (factory A and factory B) through a network such as the Internet, instead of acquiring the data via the digital twins (2 and 3); ¶ 100:…The hardware configuration in FIG. 14 is composed of, for example, a storage device 1000, various devices, and a processor cooperative processing system 1200 that integrally controls the devices. The information of the above-described “digital master” is stored in the storage device 1000…; ¶ 101: The processor cooperative processing system 1200 is composed of one or more processors (arithmetic processing circuits), a recording unit where a program for controlling the process of the processor is stored, and an information communication system 1210. A plurality of processors may be distributed to perform cooperative processing while exchanging information through the information communication system 1210. In particularly, program configuration (program architecture) of the inside is clearly illustrated in FIG. 14. The lack of details about the additional element, as noted earlier, indicates that the above-mentioned computer is generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 17/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 17 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the computer in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the computer at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the computer is generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 17/Revised 2019 Guidance Table above, the [L1] “acquiring data” step and [L3] “providing the skill” step are insignificant extra-solution activity (i.e., data gathering) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). More specifically, the “acquiring data” step, which, as per the published Specification (¶ 34: the data acquired to construct the digital twins (2 and 3) include data which belong to the input of the worker and data which belong to the output of the worker…) and  the “providing the skill” step, which, as per the published Specification (¶ 65: The “master” skill provision unit 130 can provide, for example, the skill of the “master” 10 in work units of various fields and processes such as “quality”, “process” and “stock control”…) amount to gathering data, which is conventional as it is claimed in a merely generic manner. See Electric Power Grp., 830 F.3d at 1355. Hence, as per Berkheimer, the claim computer functions L7 (providing, by the computer system, access to information) is well-understood, routine, and conventional function as it is claimed in a merely generic manner. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The citations to the Specification presented above (e.g. ¶ 57:… As illustrated in FIG. 7, the digital “master” platform 100 comprises a processor 51, a main memory 52, an external storage device 53, a communication device 54, an input device 55, a display device 56, and the like. Incidentally, as described above, the digital “master” platform 100 may be constructed by a plurality of computers (a server, a file server, and the like), and the FIG. 7, merely, schematically illustrates the hardware configuration example) also supports a finding that the computer was well-understood, routine, and conventional.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [1] acquiring data, [2] modeling a skill and [3] providing the skill is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 1:
	Independent claim 1 does not fall within at least one of the four categories of patent eligible subject matter because, although the claim is presented as “a skill platform system”, the recitations of “a data acquisition unit configured to acquire data…,” “a model creation unit configured to perform modeling a skill…”, and “a skill provision unit configured to provide the skill…,” appear to be software components. Such recitation of abstract data structures and software per se are considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claim is drawn to non-statutory subject matter. See MPEP 2106.01. However, because the claim could be amended to fall within one of the statutory categories, the subject matter eligibility analysis is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. Because independent claim 1 comprises steps comparable to those of representative claim 17, independent claim 1 is rejected under Step 2A – Prong 1 and Step 2A – Prong 2 similarly to representative claim 17.
In regard to independent Claim 13:
 	Independent claim 11 does not fall within at least one of the four categories of patent eligible subject matter because, although the claim is presented as “a skill modeling device”, the recitations of “a data acquisition unit configured to acquire data…”, and “a model creation unit configured to perform modeling a skill…” appear to be software components because the Specification discloses the “data acquisition unit 110 and the "master" model creation unit 120 function as skill modeling devices”. Such recitation of abstract data structures and software per se are considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claim is drawn to non-statutory subject matter. See MPEP 2106.01. However, because the claim could be amended to fall within one of the statutory categories, the subject matter eligibility analysis is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. Because independent claim 13 comprises steps comparable to those of representative claim 17, independent claim 13 is rejected under Step 2A – Prong 1 and Step 2A – Prong 2 similarly to representative claim 17.
	In regard to the dependent claims:
	Dependent claims 2-12 and 14-16 include all the limitations of respective  independent claims 1 and 13 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1 and 13. The additional claim elements, e.g., “neural network” (claims 4 and 16), simulator (claims 10-12 and 15), tactile sensation supply simulator (claim 11) limitations are generically recited as being used according to their conventional purposes in a conventional manner. For example, by definition, Neural Network or Artificial Neural Network is one set of algorithms used in machine learning for modeling the data using graphs of Neurons. None of the “neural network” activities is used in some unconventional manner nor does any produce some unexpected result. The published Specification does not disclose any new “neural network”/machine learning technique. See Spec. ¶¶ 36, 43, 44,, 46. It is important to note that machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Hence, the generically recited “neural network” limitations are well-understood or routine or conventional (or an equivalent term), and as such are invoked merely as tools. Dependent claims 2-12 and 14-16 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-12 and 14-16 integrates the judicial exception into a practical application. While dependent claims 2-12 and 14-16 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-12 and 14-16 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al., “Application of the Assembly Skill Transfer System in an Actual Cellular Manufacturing System”, cited by Applicant, hereinafter Feng.
Re claim 13:
	[Claim 13] Feng discloses a skill modeling device comprising: a data acquisition unit configured to acquire data on work of a skilled worker; and a model creation unit configured to perform modeling a skill of the skilled worker using the data acquired by the data acquisition unit (at least Fig. 1. General human skill model and associated text; pages 32-33; Fig. 5, 6, 10 and associated text:… Extracting and transferring the skilled operators’ skills to the novice operators; Tables 1, 2 and associated text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng.
Re claims 1 and 17:
	[Claim 1] Feng teaches or at least suggests a skill platform system (abstract) comprising: a data acquisition unit configured to acquire data on work of a skilled worker at a first site; a model creation unit configured to perform modeling a skill of the skilled worker using the data acquired by the data acquisition unit; and a skill provision unit configured to provide the skill of the skilled worker to other workers by using the model created by the model creation unit (at least Fig. 1. General human skill model and associated text; pages 32-33; Fig. 5, 6, 10 and associated text:… Extracting and transferring the skilled operators’ skills to the novice operators; Tables 1, 2 and associated text).
	Feng appears to be silent on provide the skill of the skilled worker to a second site. However, it is apparent “provid[ing] the skill of the skilled worker to other workers by using the model created by the model creation unit” as opposed to “provid[ing] the skill of the skilled worker to a second site by using the model created by the model creation unit” simply requires using a network to send/transmit the model created by the model creation unit as opposed to presenting the model created by the model creation unit locally. The courts have recognized certain computer functions as 
well-known or as well-understood, routine, conventional activity in particular fields. These functions include receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Feng to allow providing the skill of the skilled worker to other workers at a second site by using the model created by the model creation unit because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. This would advantageously bring the benefits experienced at Feng’s manufacturing site to other sites.
	[Claim 17]  The claim is a skill dissemination method executed by a computer perform steps similar to those of claim 1. Accordingly, independent claim 17 is rejected similarly to claim 1.
Re claims 5 and 14:
	[Claims 5 and 14]  Feng appears to be silent on wherein the data acquisition unit is configured to acquire data from a digital twin that reproduces work in real space, in cyberspace. The Examiner takes OFFICIAL NOTICE that the concept and advantages of virtual reproduction of objects were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng wherein the data acquisition unit is configured to acquire data from a digital twin that reproduces work in real space, in cyberspace, so as to predictably yield enhanced application of the assembly skill transfer system that would provide work support suitable for dealing with a wide variety of work.
Re claim 6:
	[Claim 6]  Feng teaches or at least suggests wherein the skill provision unit is capable of providing the skill of the skilled worker in a field unit or a process unit (at least page 34, col 1: The assembly information can be selected and provided to
the operator according to his/her assembly skill level; page 35, col 2:…Assembly Skill: an operator’s ability to execute the assembly task. It consists of a series of cognition skills and motor skills, illustrated in Fig. 6.).
Re claim 7:
	[Claim 7]  Feng teaches or at least suggests wherein the data acquired by the data acquisition unit comprises information on an event recognized by the skilled worker with five senses, a captured image of the skilled worker, information on an action of the skilled worker, information on a condition of a device that the skilled worker handles, or information on an achievement of the skilled worker (at least page 32, col 2:… Cognition: the process where humans deal with sensory
information to recognize the situation; page 35, col 1:… a human operator uses mainly three kinds of sensory information (vision, audition, and force feedback) to recognize the assembly situation… Sensory Information: stimuli come primarily from sources
outside a person’s body, such as vision, audition, and force feedback…; page 36, col 2:… During the cognition process, dealing with sensory information, an operator recognizes the situation through: the Focus, Memorization, and Comparison Processes… After an operator recognizes the situation, according to the assembly requirements decided by the designer, the operator executes the assembly task… obtained skill candidates).
Re claim 8:
	[Claim 8]  Feng teaches or at least suggests wherein: the model is created in each field or each process; and a first model corresponding to a first field or a first process is created with data on work of a first skilled worker engaged in work of the first field or the first process (at least Fig. 1. General human skill model and associated text; pages 32-33; Fig. 5, 6, 10 and associated text:… Extracting and transferring the skilled operators’ skills to the novice operators; Tables 1, 2 and associated text). Feng appears to be silent on a second model corresponding to a second field or a second process is created with data on work of a second skilled worker engaged in work of the second field or the second process. However, it is apparent the above is simply a duplication of a first model corresponding to a first field or a first process is created with data on work of a first skilled worker engaged in work of the first field or the first process. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Feng as claimed  because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Re claim 9:
	[Claim 9]  Feng appears to be silent on wherein: the data acquisition unit is configured to acquire data on a plurality of sides including the first site; and the first skilled worker and the second skilled worker are workers of different sites. However, as noted earlier, it is apparent the above is simply a duplication of parts. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Feng as claimed  because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, as applied to claim 1, in view of Maluf et al. (US 8224472 B1) (Maluf).
Re claim 2:
	[Claim 2]  Feng appears to be silent on but Maluf which relates to management of a plurality of projects (col 1, lines 15-18) teaches or at least suggests a customization unit configured to customize the model allocated to the second site, based on evaluation data indicative of evaluation at the second site for the skill of the skilled worker provided by the skill provision unit (at least col 2, lines 11-14:… customizing, and linking where feasible, a subset of reports and accompanying illustrations for a particular user, and for adding or deleting other reports as needed). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng to enable estimating an action to be taken at the second site, using the model, from input information on work at the second site, as taught or at least suggested by Maluf, so as to predictably yield enhanced application of the assembly skill transfer system that would allow a user to focus on the reports of immediate concern to him or her and to avoid sorting through reports and related information that is not of concern to the user.
Claims 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, as applied to claims 1 and 13, in view of ANDO (US 20180354127 A1) cited by Applicant.
Re claim 3:
	[Claim 3]  Feng appears to be silent on but AMDO which relates to a technique for generating and disseminating an optimum operation for efficiently carrying out a task (¶ 2) teaches or at least suggests wherein the skill provision unit is configured to estimate an action to be taken at the second site, using the model, from input information on work at the second site (at least ¶ 35:…analyzes operations of a person 110 who is carrying out a task, using sensor data acquired from sensors 101 attached to the person 110 or an object 111, so that a better operation can be evaluated objectively; ¶ 75: efficient task procedure can be readily estimated). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng to enable estimating an action to be taken at the second site, using the model, from input information on work at the second site, as taught or at least suggested by ANDO, so as to predictably yield enhanced application of the assembly skill transfer system that would allow generating an optimal action for performing an operation efficiently.
Re claims 4 and 16:
	[Claims 4 and 16]  Feng appears to be silent on but AMDO teaches or at least suggests wherein the model creation unit is configured to create as the model a neural network obtained by optimizing bond load between neurons by deep learning using data on input to the skilled worker and data on output from the skilled worker as learning data (at least ¶ 34:… generating an optimum operation (model operation) for a task based on data in which operations of a person who is carrying out the task are recorded more than once; ¶¶ 54, 55, 62: narrowing down candidate optimum operations (models)…an optimum operation (ideal model) is generated by combining the best partial operations based on the plurality of good samples selected…partial operations can be optimized as a whole to obtain an optimum operation; ¶ 58: time series data can be subject to learning using a recurrent neural network (RNN), which is one of the deep learning techniques. By performing learning through deep learning using time series data of a plurality of task samples as learning data, features appropriate for classification are automatically extracted, and a series of operations in the task are automatically classified into a specific number of partial operations; ¶ 90: the operation classifying unit 206 can be constituted by a task data input unit 910 for inputting task data of good samples, a deep neural network 911 for classifying the input task data, and a classification result output unit 912 for creating and outputting a partial operation list based on the classification result. In the case of this configuration as well, the classification result from the deep neural network 911 may be presented to allow the user to modify the classification result). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng wherein the model creation unit is configured to create as the model a neural network obtained by optimizing bond load between neurons by deep learning using data on input to the skilled worker and data on output from the skilled worker as learning data, as taught or at least suggested by ANDO, so as to predictably yield enhanced application of the assembly skill transfer system that would allow generating an optimal action for performing an operation efficiently.
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, as applied to claims 1 and 13, in view of Weiner (US 20040125120 A1).
Re claims 10-11 and 15:
	[Claims 10-11 and 15]  Feng additionally discloses simulators (page 33, col 1: childbirth simulator (BirthSIM)…) and human-robot collaboration strategy (page 34, col 1: employing robots to assist the operators during the assembly process to reduce their assembly burden). However, Feng appears to be silent on but Weiner which relates generally to computers, multimedia, robotics and sensory devices (¶ 1), teaches or at least suggests wherein the data acquisition unit is configured to acquire the data by a simulator, wherein the simulator includes a tactile sensation supply simulator for simultaneously giving tactile sensation to a finger or palm of the skilled worker (¶ 59: Robotic devices designed for human tactile communications need to incorporate a combination of programmable robotics, touch sensitive feedback, and a variety of tactile surfaces and materials, such as fur, silk, finger simulators, hand/glove simulators, oral simulators, etc., software, communications, and connectivity…). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng wherein the data acquisition unit is configured to acquire the data by a simulator, wherein the simulator includes a tactile sensation supply simulator for simultaneously giving tactile sensation to a finger or palm of the skilled worker, as taught or at least suggested by Weiner, so as to predictably yield enhanced application of the assembly skill transfer system that would allow simulating human touch, and programming the simulation with other events going on in a communications scenario.
Re claim 12:
	[Claim 12  Feng appears to be silent on wherein the data acquisition unit is configured to cause a trouble on the work to occur in the simulator, and to acquire data on an action of the skilled worker coping with the trouble. The Examiner takes OFFICIAL NOTICE that the concept and advantages of simulating trouble/emergency situations in a particular environment were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Feng wherein the data acquisition unit is configured to cause a trouble on the work to occur in the simulator, and to acquire data on an action of the skilled worker coping with the trouble so as to 
predictably yield enhanced application of the assembly skill transfer system that would allow exposing workers to simulated trouble/emergency situations and evaluating the workers’ performance under the trouble/emergency situations while avoiding possible consequences that would have occurred in a real-world environment. 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715